PER CURIAM.
We affirm the summary judgment of the Law Division entered in favor of defendants Josef Stapf and Josef Stapf *350Maschinenbeau dismissing the complaint of plaintiff Nelson Crespo in this product liability action substantially for the reasons expressed by Judge Wefing in her written opinion which is reported as Crespo v. Stapf, 242 N.J.Super. 254, 576 A.2d 346 (Law Div.1990). We are satisfied from our study of the record and the arguments presented that the trial court properly granted summary judgment in favor of defendants and that all of the issues of law raised are clearly without merit. R. 2:11-3(e)(l)(E). See also Juzwin v. Asbestos Corp., Ltd., 900 F.2d 686 (3d Cir.), cert. denied, — U.S. -, 111 S.Ct. 246, 112 L.Ed.2d 204 (1990).
Affirmed.